                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
v.                                                   )       Criminal No. 3:15-cr-00037-2
                                                     )       Judge Trauger
BENJAMIN EDWARD HENRY BRADLEY                        )
                                                     )

                                             ORDER



         Melissa Salinas has enter an appearance on behalf of Benjamin Bradley. Therefore this

court’s Order requiring the Federal Public Defender to appoint counsel (Docket No. 1246) is

hereby VACATED.

         It is so ORDERED.



                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:15-cr-00037 Document 1249 Filed 05/12/20 Page 1 of 1 PageID #: 5492
